DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/248,444, now US Patent no. 10,842,363, filed 15 January 2019, which is a continuation of US Application no. 15/267,388, now US Patent no. 10,456,019, filed 16 September 2016, which claims the benefit of domestic priority from US Provisional Application no. 62/220,444, filed 18 September 2015.

Response to Amendment
The preliminary amendment filed 11 February 2021 has been acknowledged.  Claims 2-6 are pending, wherein claims 2-6 are new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 14-17 of U.S. Patent No. 10,456,019. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘019 present claim limitations that overlap the limitations of the present claims as obvious variants.
For instance, claim 1 of the ‘019 patent recites the limitations of present claim 1, of using a hysteroscope to introduce a distension medium through the hysteroscope and into a patient’s uterus to distend the uterus, introducing a contrast medium through the hysteroscope and into the distended uterus, and observing the contrast medium via the hysteroscope to determine whether the contrast medium flows into the Fallopian tubes.  These features and limitations contained in the ‘019 patent are considered to substantially express and describe the same steps and features for achieving the same intended result, mode of operation, and functional effect as the present invention.  It is noted that the claims slightly differ with respect to some of the structural aspects of the creating a flow path via use of inflow connectors and ports.  However, these are considered to comprise minor and insignificant variations of the ‘019 claim 1 method as obvious steps for introducing media into the hysteroscope.  Additionally, claims 14-17 of the ‘019 patent present claims that provide alternative variations of the type of contrast medium is used (insoluble oil or other liquid) as well as the where the contrast medium is introduced, wherein such variations are considered to be anticipatory of the broader language of the present claim.  Claim 17 of the ‘019 also teaches that the hysteroscope is limited to a diameter of 2.5 mm or smaller as in present claim 3.  Therefore, the present invention is not considered patentable distinct because the claims are considered to comprise obvious variants.

Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,843,363. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘363 present claim limitations that overlap the limitations of the present claims in an anticipatory manner.  Claim 1 of the ‘363 patent recites limitations similar to present claims 5 and 6, including the hysteroscope, and a device fluidly coupled thereto, wherein the device has a flow path for delivering distension media to the hysteroscope (i.e., flow path of the device is considered to necessarily have an inlet and outlet so as to permit delivery of distension media therethrough from a source of distension media to the hysteroscope).  The device of the ‘363 also comprising a chamber for contrast medium which is permitted to be introduced and flow through the flow path as claimed.  In this manner, the ‘363 is considered to recite each and every element of the invention of present claims 5 and 6.

Allowable Subject Matter
Claims 2-6 would be allowed should Applicant’s reply either comply with or specifically traverse the requirements of the double patenting rejection set forth above.  
The prior art fails to describe the flow paths in a hysteroscope permitted delivery of both a distension medium and contrast medium to the uterus through the hysteroscope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 July 2022